                                                                         FILED
                                                                   U.S. DISTRICT COURT
                    IN THE UNITED STATES DISTRICT COURT               AUGUSTA 0!V.
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION                 2019 JUL ""8 PH 2-37

                                                                  CLERK.
UNITED STATES OF AMERICA                                              SO.DiST. Or GA.

      V.                                            CR 105-088


WILLIE     JAMES LANE




                                    ORDER




      Presently before the Court is Defendant Willie James Lane's

motion, filed through counsel, for early termination of supervised

release.      Lane pled guilty to a drug-related conspiracy charge

and, on July 31, 2007, was sentenced to serve 204 months in prison

followed by five years of supervised release.                His sentence was

subsequently reduced to 180 months pursuant to Federal Rule of

Criminal Procedure 35(b).           On April 20, 2015, his sentence was

reduced to 146 months pursuant to 18 U.S.C. § 3582(c)(2).

      Lane was released from custody on March 15, 2016, and has

been under the supervision of the United States Probation Office

in   this    district.     Lane    has   complied    with   all conditions        of

supervision and has adjusted favorably to his independence by

establishing his own business, remaining drug free, and getting

married.       He   has   also    paid   $4,220   toward    his    $10,000    fine.

Further, while the Government has not responded to the motion.
Lane's supervising probation officer does not object to early

termination.


        In light of the recommendation of Lane's probation officer

and his favorable adjustment to supervision, and in consideration

of the factors set forth in 18 U.S.C. § 3553(a), IT IS ORDERED that

Lane's motion (doc. no. 113) is GRANTED.     Willie James Lane is

hereby discharged from his term of supervised release; he remains

obligated to pay the balance of his fine.    The Clerk is directed

to send a copy of this Order to Ms. Lori Mitchell of the United

States Probation Office.


     ORDER ENTERED at Augusta, Georgia, this          day of July,

2019.




                                    UNITED STATES/DISTRICT JUDGE
